DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10 and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US Patent No. 6,119,767) in view of Giuffre (US Patent No. 4,314,601) and Benstead (US PGPub No. 2009/0211734).
Regarding claim 1, Kadota discloses an airstream cooling assembly (cooling apparatus 1) comprising:
an evaporator (3a) having an outer surface and containing a primary cooling medium (refrigerant), the evaporator being configured to have a first airstream directed over the outer surface thereof (high temp air in air flow path 23, Fig. 2) and, when the first airstream is directed over the outer surface, to change the phase of the primary cooling medium from liquid to gas (see Fig. 5);
a passive condenser (3b) having an outer surface and being fluidly coupled to the evaporator (see Fig. 5); and
wherein, in the passive mode, the passive condenser is configured to:
receive the primary cooling medium in the gas phase from the evaporator,

supply the primary cooling medium in the liquid phase to the evaporator (by communicating portion 43) without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the passive condenser and the evaporator (the heat pipe of Kadota has the fluid that circulates without a pump).
Kadota fails to disclose an active mode, a heat exchanger fluidly coupled to the evaporator, supply the primary cooling medium in the liquid phase to the evaporator without the heat exchanger suppling the primary cooling medium in the liquid phase to the evaporator, and
wherein, in the active mode, the heat exchanger is configured to:
receive the primary cooling medium in the gas phase from the evaporator,
transfer heat from the primary cooling medium to change the primary cooling medium from a gas to a liquid, and
supply the primary cooling medium in the liquid phase to the evaporator without the passive condenser suppling the primary cooling medium in the liquid phase to the evaporator without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator; and
wherein the airstream cooling assembly is configured to switch between the passive mode and the active mode without operating any valves located between the evaporator and the passive condenser and between the evaporator and the heat exchanger.
Giuffre (Fig. 5) discloses a further heat exchanger 29 is connected to the condenser 24, and the heat received in stack 14 is to be released at either coil 24 or 26 depending on temperature conditions of the ambient air external to the building 10 (col. 11, lines 56-60).
Giuffre further discloses eliminating the control valves for a simplified heat transfer systems (col. 4, lines 1-8).
Benstead (Fig. 4 and paragraph 0040) discloses valve 24 may be omitted with correct positioning of heat exchangers.
Therefore, an auxiliary heat exchanger 29 of Giuffre that is cooled by cooling water in coil 26 may be added to receive vapor from the evaporator and condense into liquid to the evaporator of the cooling apparatus 1 of Kadota as an additional condenser to allow alternative cooling sources; and the condensers may be positioned correctly to allow the additional cooling without operating any valves. In any passive mode and active mode, the working fluid circulation between condenser 24 and the evaporator 3a of Kadota; or heat exchanger 29 and the evaporator 3a of Kadota is performed without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator and between the passive condenser and the evaporator (Kadota and Giuffre disclose heat pipes where the working fluid circulates without a pump).
The modified Kadota in view of Giuffre therefore discloses:
supply the primary cooling medium in the liquid phase to the evaporator without the heat exchanger suppling the primary cooling medium in the liquid phase to the evaporator (when ambient temperature is low and coil 24 condenses vapor in the lines entering the line 142 without operating the water circuit with coil 26, only the coil 24 condense the vapor into the liquid back to the evaporator) without a pump configured to circulate the primary 
wherein, in the active mode (when ambient temperature is high and cooling water is supplied to coil 26), the heat exchanger (29) is configured to:
receive the primary cooling medium in the gas phase from the evaporator (from gas pipe 144),
transfer heat from the primary cooling medium to change the primary cooling medium from a gas to a liquid (by the cooling in coil 26), and
supply the primary cooling medium in the liquid phase to the evaporator (by liquid pipe 58) without the passive condenser suppling the primary cooling medium in the liquid phase to the evaporator (when the ambient temperature is high, coil 24 is unable to condense the vapor and the vapor only flows to the heat exchanger 29 to condense) without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator, and
wherein the airstream cooling assembly is configured to switch between the passive mode and the active mode without operating any valves located between the evaporator and the passive condenser and between the evaporator and the heat exchanger (as indicated above, the system can be provided without valves and the cooling source can be switch based on the ambient temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an active mode, a heat exchanger fluidly coupled to the evaporator, supply the primary cooling medium in the liquid phase to the evaporator without the heat exchanger suppling the primary cooling medium in the liquid phase to the evaporator and wherein, in the active mode, the heat exchanger is 
Regarding claim 2, Kadota as modified further discloses wherein at least one of the evaporator and the passive condenser is a tube coil (pipes 31a and 31b, see Fig. 5).
Regarding claim 3, Kadota as modified further discloses wherein at least one of the evaporator and passive condenser is a coil (pipes 31a and 31b c, see Fig. 5).
Regarding claim 4, Kadota as modified further discloses wherein the evaporator is a coil (pipes 31a) having a liquid side (lower side) and a vapor side (upper side) and including a header (42) on the vapor side having a plurality of vapor connections (the header 42 receives vapor from the pipes 31a).
Regarding claim 5, Kadota as modified further discloses wherein the passive condenser (3b) has a liquid side (lower side) and a vapor side (upper side) and the passive condenser is a coil (pipes 31b) including a header (44) on the vapor side having a plurality of vapor connections (the header 44 directs vapor to the pipes 31b).
In claims 3-5, Kadota fails to explicitly disclose the passive condenser is a microchannel coil
Examiner takes official notice that the use of microchannel coil having hydraulic diameter less than 1mm is commonly used in heat pipe/ vapor chamber structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passive condenser is a microchannel coil in Kadota in order to increase heat exchange surface area to increase heat exchange efficiency.
Regarding claim 9, Kadota as modified further discloses the heat exchanger (29 of Giuffre) is cooled by chilled water (water in coil 26 that condenses and cools the vapor fluid).
Regarding claim 10, Kadota as modified further discloses wherein the passive condenser and the heat exchanger are arranged in parallel relative to the flow of the primary cooling medium (the lines connecting condensers 24 and 29 are parallel, see Fig. 2 of Giuffre).
Regarding claim 12, Kadota as modified further discloses a controller (“controller”, Fig. 2 of Kadota, with the means for sensing the ambient air temperatures, col. 12, lines 13-16 of Giuffre) configured to selectively control the mode of the airstream cooling assembly.
Regarding claim 13, Kadota as modified fails to explicitly disclose wherein the controller is configured to switch to the active mode by supplying a secondary cooling medium to cool the heat exchanger, and
wherein the controller is configured to switch to the passive mode by turning off the supply of the secondary cooling medium.
It is noted that the controller controls the temperature of the space 9 by controlling the speed of the fans 15 and 18 (paragraph 10, lines 43-52). Giuffre further discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the controller is configured to switch to the active mode by supplying a secondary cooling medium to cool the heat exchanger, and
wherein the controller is configured to switch to the passive mode by turning off the supply of the secondary cooling medium in Kobota as taught by Giuffre in order to control the cooling rate in the space 9.
Regarding claims 14 and 15, Kadota as modified further discloses an airstream temperature sensor (84, Fig. 1) communicatively coupled to the controller (82) and configured to measure the temperature of the first airstream at a position downstream of the evaporator (the temperature sensor detects the air temperature of the airflow that passed through bower 15, power amplifier and trans-receiver 7 downstream of the evaporator 3a), wherein the controller is further configured to:
receive a signal representative of the temperature of the first airstream from the airstream temperature sensor (the sensor 84 connected to controller 82 is able to receive the temperature signal from the high-temp air).
Kadota fails to explicitly disclose switch to the active mode when the temperature of the first airstream is above a set point (claim 14) / switch to the passive mode when the temperature of the first airstream is below a set point (claim 15).
Kadota further discloses the controller 82 actuates fans 15 and 18 when a high temperature is detected, and the fans are accordingly actuated in response to the low temperature (col 10, lines 43-52). Therefore, one of ordinary skill in the art would provide the controller 82 of Kadota that controls valves 82 and 84 of Giuffre in response to the set temperature, so that a precise temperature adjustment can be provided in space 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided switch to the active /passive mode when the temperature of the first airstream is above / below a set point in Kadota in order to provide supplemental control the temperature in space 9.
Regarding claim 16, Kadota as modified further discloses a cooling system (Figs. 1-9) comprising a plurality of airstream cooling assemblies of claim 1.
Regarding claim 17, Kadota as modified further discloses wherein the evaporator of a first one and a second one of the plurality of cooling assemblies are arranged in series relative to the first airstream (Fig. 3).
Regarding claim 18, Kadota as modified further discloses wherein the evaporator of a first one and a second one of the plurality of cooling assemblies are arranged in parallel relative to the first airstream (Fig. 9).
Regarding claim 19
Regarding claim 20, Kadota as modified further discloses wherein the passive condensers of a first one and a second one of the plurality of cooling assemblies are arranged in parallel relative to the second airstream (Fig. 9).
Regarding claim 21, Kadota discloses an airstream cooling assembly (cooling apparatus 1) comprising:
an evaporator (3a) having an outer surface and containing a primary cooling medium (refrigerant), the evaporator being configured to have a first airstream directed over the outer surface thereof (high temp air in air flow path 23, Fig. 2) and, when the first airstream is directed over the outer surface, to change the phase of the primary cooling medium from liquid to gas (see Fig. 5);
a passive condenser (3b) having an outer surface and being fluidly coupled to the evaporator (see Fig. 5), the passive condenser being configured to have a second airstream directed over the outer surface thereof  (low temp air in air path 12), the passive condenser is configured to receive the primary cooling medium in the gas phase from the evaporator, transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid (condensing the refrigerant by the low temp air as shown in Fig. 5), and
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from the passive condenser (by communicating portion 43) without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the passive condenser and the evaporator (the heat pipe of Kadota has the fluid that circulates without a pump).
Kadota fails to disclose a heat exchanger fluidly coupled to the evaporator and configured to accept a secondary cooling medium, wherein, when accepting the secondary 
when the heat exchanger is not accepting the secondary cooling medium, the passive condenser is configured to receive the primary cooling medium in the gas phase from the evaporator, transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid,
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the heat exchanger or the passive condenser without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator and between the passive condenser and the evaporator; and
wherein the airstream cooling assembly is configured to switch between the heat exchanger receiving the primary cooling medium in the gas phase from the evaporator and the passive condenser receiving the primary cooling medium in the gas phase from the evaporator without operating any valves located between the evaporator and the passive condenser and between the evaporator and the heat exchanger.
Giuffre (Fig. 5) discloses a heat exchanger (29) fluidly coupled to the evaporator (22) and configured to accept a secondary cooling medium (water coil 26 in heat exchanger 29), wherein, when accepting the secondary cooling medium, the heat exchanger is configured to receive the primary cooling medium in the gas phase from the evaporator (from gas pipe 144), transfer heat from the primary cooling medium, and change the primary cooling medium from a gas to a liquid (by cooling coil 26).
Giuffre further discloses eliminating the control valves for a simplified heat transfer systems (col. 4, lines 1-8).
Benstead (Fig. 4 and paragraph 0040) discloses valve 24 may be omitted with correct positioning of heat exchangers.
Therefore, an auxiliary heat exchanger 29 of Giuffre that is cooled by cooling water in coil 26 may be added to receive vapor from the evaporator and condense into liquid to the evaporator of the cooling apparatus 1 of Kadota as an additional condenser to allow alternative cooling sources; and the condensers may be positioned correctly to allow the additional cooling without operating any valves. In any working fluid circulation between condenser 24 and the evaporator 3a of Kadota; or heat exchanger 29 and the evaporator 3a of Kadota is performed without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator and between the passive condenser and the evaporator (Kadota and Giuffre disclose heat pipes where the working fluid circulates without a pump).
As a result, Kadota in view of Giuffre discloses when the heat exchanger is not accepting the secondary cooling medium (when water flow in coil 26 is stopped), the passive condenser is configured to receive the primary cooling medium in the gas phase from the evaporator (condenser 3b of Kadota is used), transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid,
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the heat exchanger or the passive condenser (the evaporator receives liquid from condenser 3b or added heat exchanger 29 of Giuffre); and
wherein the airstream cooling assembly is configured to switch between the heat exchanger receiving the primary cooling medium in the gas phase from the evaporator and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger fluidly coupled to the evaporator and configured to accept a secondary cooling medium, wherein, when accepting the secondary cooling medium, the heat exchanger is configured to receive the primary cooling medium in the gas phase from the evaporator, transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid; and when the heat exchanger is not accepting the secondary cooling medium, the passive condenser is configured to receive the primary cooling medium in the gas phase from the evaporator, transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid, wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the heat exchanger or the passive condenser without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator and between the passive condenser and the evaporator; and wherein the airstream cooling assembly is configured to switch between the heat exchanger receiving the primary cooling medium in the gas phase from the evaporator and the passive condenser receiving the primary cooling medium in the gas phase from the evaporator without operating any valves located between the evaporator and the passive condenser and between the evaporator and the heat exchanger in Kadota as taught by Giuffre and 
Regarding claim 22, Kadota discloses an airstream cooling assembly (cooling apparatus 1) comprising:
an evaporator (3a) having an outer surface and containing a primary cooling medium (refrigerant), the evaporator being configured to have a first airstream directed over the outer surface thereof (high temp air in air flow path 23, Fig. 2) and, when the first airstream is directed over the outer surface, to change the phase of the primary cooling medium from liquid to gas (see Fig. 5);
a passive condenser (3b) having an outer surface and being coupled to the evaporator (see Fig. 5), the passive condenser being configured to have ambient air directed over the outer surface thereof (low temp air in air path 12), transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid (condensing the refrigerant by the low temp air as shown in Fig. 5); and
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from the passive condenser (by communicating portion 43) without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the passive condenser and the evaporator (the heat pipe of Kadota has the fluid that circulates without a pump).
Kadota fails to disclose a heat exchanger coupled to the evaporator and configured to selectively accept heat from the primary cooling medium by mechanical cooling and change the phase of the primary cooling medium from gas to liquid, the heat exchanger configured to selectively accept heat from the primary cooling medium without operating 
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the passive condenser or the heat exchanger without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator and between the passive condenser and the evaporator, the evaporator being configured to receive the primary cooling medium in the liquid phase from the heat exchanger when the heat exchanger is accepting heat by mechanical cooling.
Giuffre (Fig. 5) discloses a heat exchanger (29) coupled to the evaporator (22) and configured to selectively accept heat from the primary cooling medium by mechanical cooling (condensing the refrigerant vapor by water coil 26 in heat exchanger 29), transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid (by coil 26).
Giuffre further discloses eliminating the control valves for a simplified heat transfer systems (col. 4, lines 1-8).
Benstead (Fig. 4 and paragraph 0040) discloses valve 24 may be omitted with correct positioning of heat exchangers.
Therefore, an auxiliary heat exchanger 29 of Giuffre that is cooled by cooling water in coil 26 may be added to receive vapor from the evaporator and condense into liquid to the evaporator of the cooling apparatus 1 of Kadota as an additional condenser to allow alternative cooling sources; and the condensers may be positioned correctly to allow the additional cooling without operating any valves. In any working fluid circulation between condenser 24 and the evaporator 3a of Kadota; or heat exchanger 29 and the evaporator 
As a result, Kadota in view of Giuffre discloses the heat exchanger configured to selectively accept heat from the primary cooling medium without operating any valves to direct the primary cooling medium to the heat exchanger instead of the passive condenser (the system can be provided without valves and the cooling source can be switch based on the ambient temperature); and
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the passive condenser or the heat exchanger (by ambient temperature which determines whether the vapor is condensed from coil 24 or heat exchanger 29), the evaporator being configured to receive the primary cooling medium in the liquid phase from the heat exchanger when the heat exchanger is accepting heat by mechanical cooling (when ambient temperature is high and water coil 26 is operating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger coupled to the evaporator and configured to selectively accept heat from the primary cooling medium by mechanical cooling and change the phase of the primary cooling medium from gas to liquid, the heat exchanger configured to selectively accept heat from the primary cooling medium without operating any valves to direct the primary cooling medium to the heat exchanger instead of the passive condenser; and wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from either the passive condenser or the heat exchanger without a pump configured to circulate the primary cooling medium in the flow path of the primary cooling medium between the heat exchanger and the evaporator and between the passive condenser and the evaporator, the evaporator being configured to receive the primary cooling medium in the liquid phase from the heat exchanger when the heat exchanger is accepting heat by mechanical cooling in Kadota as taught by Giuffre and Benstead in order to employ a simple system to provide alternative cooling source when the ambient air does not provide sufficient cooling.
Regarding claim 23, Kadota discloses a method of cooling an airstream, the method comprising:
directing an airstream over an outer surface of an evaporator (3a) to change a primary cooling medium (refrigerant) contained therein from a liquid phase to a gas phase (see Fig. 5); and
selectively utilizing one of a passive condenser (3b) to change the primary cooling medium from the gas phase to the liquid phase (see Fig. 5), the passive condenser being coupled to the evaporator to receive the primary coolant in the gas phase from the evaporator and supply the primary cooling medium in the liquid phase to the evaporator (see Fig. 5); and 
circulating the primary cooling medium between the evaporator and at least one of the heat exchanger and the passive condenser by natural circulation (the heat pipe of Kadota circulates the fluid between evaporator 3a and condenser 3b by natural circulation).
Kadota fails to explicitly disclose a heat exchanger and each of the heat exchanger and the passive condenser being coupled to the evaporator to receive the primary coolant in the gas phase from the evaporator and supply the primary cooling medium in the liquid phase to the evaporator, wherein the one of the a heat exchanger and a passive 
Please see claims 1, 21 and 22 for the teachings of Giuffre and Benstead to add an auxiliary heat exchanger without using valves in Kadota for alternate source of cooling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger and each of the heat exchanger and the passive condenser being coupled to the evaporator to receive the primary coolant in the gas phase from the evaporator and supply the primary cooling medium in the liquid phase to the evaporator wherein the one of the a heat exchanger and a passive condenser is selected without operating any valves in the coupling between the evaporator and the passive condenser and in the coupling between the evaporator and the heat exchanger in Kadota as taught by Giuffre in order to employ a simple system to provide alternative cooling source when the ambient air does not provide sufficient cooling.
Regarding claim 24, Kadota as modified further discloses wherein cooling the heat exchanger comprises using a secondary cooling medium to change the phase of the primary cooling medium from gas to liquid (Kadota as taught by Giuffre has separate water coil 26 to cool the condenser).
Regarding claim 25, Kadota as modified further discloses wherein cooling the passive condenser comprises directing an airstream over the passive condenser (see Fig. 1), the airstream directed over the passive condenser being from a different source than the airstream directed over the evaporator (low-temp air is external the space 9).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US Patent No. 6,119,767) in view of Giuffre (US Patent No. 4,314,601) and Benstead (US PGPub No. 2009/0211734) as applied to claim 1 above, and further in view of Seki (US Patent No. 2011/0232873).
Regarding claims 6 and 7, Kadota as modified further discloses wherein the heat exchanger utilizes a secondary cooling medium (Kadota as taught by Giuffre has separate a water coil 26).
Kadota fails to disclose wherein the heat exchanger is a plate heat exchanger (claim 6); and wherein the heat exchanger is a coaxial heat exchanger (claim 7).
Seki discloses wherein the heat exchanger is a plate heat exchanger (“plate type…as the heat exchanger HE”, last three lines of paragraph 0054) and a coaxial heat exchanger (“double tube type…as the heat exchanger HE” last three lines of paragraph 0054, and double tube type heat exchanger is an alternative name of coaxial heat exchanger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger is a plate heat exchanger and a coaxial heat exchanger in Kadota and Giuffre as taught by Seki. It has been held that it is obvious to substitute one known element (coil in chamber 29 in Giuffre) for another (plate type and double tube type heat exchanger in Seki) to yield predictable result (condensing refrigerant with water).
Regarding claim 8, Kadota as modified fails to disclose wherein the heat exchanger is cooled by a direct expansion cooling system including a compressor and an expansion valve.
Seki discloses wherein the heat exchanger is cooled by a direct expansion cooling system including a compressor and an expansion valve (in vapor compression system with compressor CM and expansion valve EV, Fig. 2 of Seki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heat exchanger is cooled by a refrigeration system in in Kadota and Giuffre as taught by Seki in order to provide further cooling to condense the refrigerant in Kadota. 
Claims 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarraf (US PGPub No. 2003/0180589) in view of Giuffre (US Patent No. 4,314,601).
Regarding claim 26, Sarraf (Fig. 3) discloses a cooling assembly comprising:
an evaporator (105) containing a primary cooling medium (working medium within tubes 112 that evaporates) and having an outer surface (outer surface of the evaporator 105), a bottom end (104), and a top end (see annotated figure below);
a first condenser (103) having a plurality of channels (tubes 112), an outer surface (outer surface of the condenser 103), a bottom end (see annotated figure below), a top end (102), and a top header at the top end (connecting passage 160), each channel of the plurality of channels being connected to the top header (see Fig. 3), the bottom end of the first condenser being coupled to the top end of the evaporator (by tubes 112, see annotated figure below), the first condenser is configured (i) to receive the primary cooling medium travelling in a first direction (upward direction) from the evaporator (105) via the plurality of channels (112), (ii) to transfer heat from the primary cooling medium and change the phase of at least a portion the primary cooling medium from gas to liquid (condensing the working medium in condenser 103), and (iii) to supply at least some of the primary cooling medium in the liquid phase to the evaporator (105) via the plurality of channels (112), the refrigerant in the liquid phrase being supplied to the evaporator travelling in a second direction (downward direction) opposite to the first direction (upward direction) as it exits the first condenser (103);

    PNG
    media_image1.png
    741
    752
    media_image1.png
    Greyscale

a second condenser (the line 180 can allow the heat sink to be placed beside the evaporator section, see paragraph 0023) (i) having a vapor end (at 160a) and a liquid end (at 170a), the vapor end of the second condenser being fluidly coupled to the top header (160) of the first condenser (103), when accepting the secondary cooling medium, the second condenser is configured to receive at least a portion of the primary cooling medium from the evaporator (105) via the first condenser (via 103), transfer heat from the primary cooling medium, and change the phase of the primary cooling medium from gas to liquid (since Sarraf has mentioned that the line 180 can allow the heat sink to be placed, it condenses the working fluid from gas to liquid),

a liquid line (170a) connected to each of the liquid end of the second condenser and the bottom end of the evaporator to fluidly couple the evaporator with the second condenser (see Fig. 3).
wherein the evaporator is configured to receive the primary cooling medium in the liquid phase from at least one of the first condenser and the second condenser (the evaporator 105 receives the condensed working medium from condenser 103 directly above and the heat sink in 180 on right side); and
wherein, when the evaporator receives the primary cooling medium in the liquid phase from the second condenser, at least a portion of the primary cooling medium travels in a circulating flow path from the evaporator through the plurality of channels to the top header (from tubes 112 to 160), from the top header through the vapor pipe to the second condenser (in a path from 160 and 160a to heat sink at 180), and from the second condenser through the liquid line to the bottom end of the evaporator (from heat sink 180 to 170a and 170 of the evaporator 105).
Sarraf fails to disclose an airstream cooling assembly;
the evaporator being configured to have a first stream directed over the outer surface thereof, when the first airstream is directed over the outer surface, to change the phase of the primary cooling medium from liquid to gas;
the first condenser being configured to have a second stream directed over the outer surface thereof, and when the second airstream is directed over the outer surface of the first condenser, and 

Giuffre discloses an airstream cooling assembly (Fig. 5); the evaporator (22) being configured to have a first airstream directed over the outer surface thereof (high temperature air) when the first airstream is directed over the outer surface, to change the phase of the primary cooling medium from liquid to gas (that receives heat to evaporate the working fluid);
the first condenser (24) being configured to have a second airstream directed over the outer surface thereof (low temperature ambient air), and when the second airstream is directed over the outer surface of the first condenser (to dissipate heat to ambient air), and
a second condenser (water tempering chamber 29) being configured to accept a secondary cooling medium (water).
It is noted that both Sarraf and Giuffre disclose a heat pipe where heat transfer from a fluid to another fluid through an evaporation and a condensation of working fluid in a heat pipe. Since the functions of Sarraf and Giuffre are known, one of ordinary skill in the art could have substituted the heating in evaporator 105 for a high temperature air, cooling in condenser 103 for a low temperature air and the heat sink in line 18 for water tempering chamber 29 respectively. The result of the substitution would have been predictable that a heat exchange between a high temperature air, low temperature air and lower temperature water can be performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an airstream cooling assembly, the evaporator being configured to have a first airstream directed over the outer surface thereof; and the first condenser being configured to have a second airstream directed over the outer surface thereof in Sarraf as taught by Giuffre. It has been held that a "simple 
Regarding claim 27, Sarraf as modified fails to disclose wherein the secondary cooling medium is the second airstream, wherein the second condenser has an outer surface and is configured to be cooled by the secondary cooling medium directed over the outer surface of the second condenser.
According to the rejection of claim 26 above, both components and functions in Sarraf and Giuffre are known as a structure of heat pipe. Therefore one of ordinary skill in the art could have further substituted the heat sink of line 18 for low temperature air as disclosed in Giuffre. The result is also predicted that the condensation of the working fluid in the condenser may be performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the secondary cooling medium is the second airstream in Sarraf as taught by Giuffre. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. See MPEP 2143 B.
Regarding claims 28 and 29, Sarraf as modified further discloses wherein the evaporator (105) and the first condenser (103) comprise an integral heat exchanger (in the same assembly 100) and configured to operate as a heat pipe (the circulation of working medium between evaporator 105 and condenser 103 is a heat pipe operation).
Regarding claim 30, Sarraf as modified further discloses wherein the integral heat exchanger is a tube coil (tubes 112).
Regarding claim 31
Sarraf fails to explicitly disclose the integral heat exchanger is a microchannel coil.
Examiner takes official notice that the use of microchannel coil having hydraulic diameter less than 1mm is commonly used in heat pipe/ vapor chamber structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the integral heat exchanger is a microchannel coil in Sarraf in order to increase heat exchange surface area to increase heat exchange efficiency.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarraf (US PGPub No. 2003/0180589) in view of Kadota (US Patent No. 6,119,767).
Regarding claim 33, Sarraf (Fig. 3) discloses a modified heat pipe comprising:
a first coil (evaporator 105 and condenser 103) containing a refrigerant (working medium within tubes 112) therein and having a plurality of channels (tubes 112), an evaporator section (105) and a condensing section (103), a bottom end (104), and a top end (102), and a top header (160) at the top end, each channel of the plurality of channels being connected to the top header (see Fig. 3), when the condensing temperature is directed over an outer surface of the condensing section (cooling in condenser 103, see Fig. 3), the condensing section is configured (i) to receive the refrigerant in a vapor phase traveling in a first direction (upward direction) from the evaporator section (105) via the plurality of channels (112), (ii) to transfer heat from the refrigerant and change the phase of at least a portion of the refrigerant from gas to liquid (condensing the working medium in condenser 103), and (iii) to supply at least some of the refrigerant in the liquid phase to the evaporator section (105) via the plurality of channels (112), the refrigerant in the liquid phrase being supplied to the evaporator travelling in a second direction (downward 
a second coil (the line 180 can allow the heat sink to be placed beside the evaporator section, see paragraph 0023) having a vapor end (at 160a) and a liquid end (at 170a), the vapor end of the second coil being fluidly coupled to the top end of the first coil (102) to receive the refrigerant in the vapor phase from the top header of first coil (by line 160a), the second coil being configured to facilitate condensation of the refrigerant (since Sarraf has mentioned that the line 180 can allow the heat sink to be placed, it condenses the working fluid from gas to liquid),
a vapor pipe (160a) connected to each of the top header of the first coil and the vapor end of the second coil to fluidly couple the first coil with the second coil (see Fig. 3); and
a liquid line (170a) connected to each of the liquid end of the second microchannel coil and the bottom end of the first coil to fluidly couple the evaporator with the second condenser (see Fig. 3) and allow gravity return of the condensed refrigerant from the liquid end of the second coil to the evaporator section of the first coil (see the arrow in line 180).
Sarraf fails to explicitly disclose a/the first microchannel coil, a/the plurality of microchannels and a/the second microchannel coil.
Examiner takes official notice that the use of microchannel coil having hydraulic diameter less than 1mm is commonly used in heat pipe/ vapor chamber structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first microchannel coil and a second microchannel coil in Sarraf in order to increase heat exchange surface area to increase heat exchange efficiency.
Sarraf also fails to disclose the condensing section being located in a condensing airstream; and the second microchannel coil being positioned in the condensing airstream prior to the condensing section of the first microchannel coil.
Kadota (Fig. 1) discloses the condensing section (3b) being located in a condensing airstream (low temperature air).
As shown above, both Sarraf and Kadota disclose a heat pipe where heat transfer from a fluid to another fluid through an evaporation and a condensation of working fluid in a heat pipe. Since the functions of Sarraf and Kadota are known, one of ordinary skill in the art could have substituted cooling in condenser 103 and the heat sink in line 18 for the low temperature air respectively. The result of the substitution would have been predictable that a heat exchange between a high temperature air and low temperature air can be performed.
Since the condenser 103 and the heat sink in line 18 are modified to have the same low temperature air directed to both the condenser 103 and the heat sink, Sarraf as modified discloses the second microchannel coil being positioned in the condensing airstream prior to the condensing section of the first microchannel coil (the resultant structure may have the airflow directed first to the heat sink in line 18, which is prior to the condenser 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the condensing section being located in a condensing airstream; and the second microchannel coil being positioned in the condensing airstream prior to the condensing section of the first microchannel coil in Sarraf as taught by Kadota. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. See MPEP 2143 B.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Kadota fails to disclose selective utilizing one of a passive condenser in claim 23; the evaporator is configured to receive liquid cooling medium from either the heat exchanger or the passive condenser in claims 21 and 22; and active/passive modes in claim 1, Giuffre teaches that when the ambient temperature above the predetermined temperature level, the valve switches to use water tempering chamber 29 as cooling instead of coil 24 (col. 12, lines 22-34). This indicates the temperature of the coil 24 too high and is unable to exhaust heat to condense the working fluid.
In a valve-less system of Kadota in view of Giuffre and Benstead, it is understood that the vaporized working fluid naturally flows to the lowest temperature and condenses. Therefore, with a fluctuating ambient air temperature, the working selectively condense in the coil 24 or water tempering chamber 29 depending on the ambient temperature.
Applicant’s arguments with respect to claim(s) 26-31 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763